DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
It should be noted that the advisory action of 02/16/2022 is vacated, and the amendments of 02/07/2022 are hereby entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the first active pattern and second active pattern are at a first vertical level, the plurality of first connection lines are at a second vertical level, and the plurality of second connection lines are at a third vertical level, the second vertical level between the first vertical level and the third vertical level” as recited in claims 1, 11, and 16.
It should be noted that the limitation “wherein the first active pattern and second active pattern are at a first vertical level, the plurality of first connection lines are at a second vertical level, and the plurality of second connection lines are at a third vertical level, the second vertical level between the first vertical level and the third vertical level” is interpreted such that each device/feature must be at a distinct and separate level, and no portion of each device/feature can have any portion on the same level, which is based on Applicant’s arguments of 02/07/2022.
With regards to claim 1, Do et al. (US 2018/0350791 A1, hereinafter Do), the closest reference, discloses a semiconductor device, (FIGS. 5-6E) comprising: 

a first active pattern (at least fin FN1) and a second active pattern (at least fin FN2) on the first active region and the second active region, respectively, the first and second active patterns each extending in a second horizontal direction that intersects the first horizontal direction; (See FIGS. 5-6E, where D2 is the second horizontal direction) 
a plurality of gate electrodes (gate electrodes GE) that extend in the first horizontal direction and that each run across the first active pattern and the second active pattern; (See FIG. 5) 
a plurality of first connection lines (at least body P1 of gate contacts GC, lower portions of active contacts AC and connection portion CP) in a first interlayer dielectric layer (dielectric 110/130) on the gate electrodes, the first connection lines extending parallel to each other in the second horizontal direction; and 
a plurality of second connection lines (at least via patterns P1/VIr, upper portions of active contacts AC, and M1R) in a second interlayer dielectric (at least dielectric 140) layer on the first interlayer dielectric layer, the second connection lines extending parallel to each other in the first direction, (See at least FIG. 6c) wherein the logic cell has a first cell boundary (left boundary of at least FIG. 6D) and a second cell boundary (right boundary of at least FIG. 6D) that extend in the second direction, the first cell boundary and second cell boundary being opposite to each other in the first direction, (See FIG. 6D) wherein the first connection lines include: 
a first lower power line (connection portion CP) that extends along the first cell boundary in the second horizontal direction; and 
a second lower power line (lower potions of active contact AC) that extends along the second cell boundary in the second horizontal direction, and wherein the second connection lines include: 

an upper line (upper portion of active contact AC) disposed between the first gate electrode and a second gate electrode of the gate electrodes, when viewed in a plan view, 
wherein the first upper power line is electrically connected to at least one of the first lower power line and the second lower power line. (See FIG. 6D, where the active contacts AC and the connection portions CP are electrically connected).
However, Do does not explicitly teach “wherein the first active pattern and second active pattern are at a first vertical level, the plurality of first connection lines are at a second vertical level, and the plurality of second connection lines are at a third vertical level, the second vertical level between the first vertical level and the third vertical level” as recited in claims 1, 11, and 16. No other reference remedies these deficiencies.
Therefore, claims 1, 11, and 16 are allowed, and claims 2-10, 12-15, and 17-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812